Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Swanson (‘901).
Per claim 1, Swanson discloses ocean bottom seismic node for recording seismic signals on the ocean bottom (see Fig. 9).  The node includes a buoyant body (58) that includes a cathedral inner structure (domed housing 58), a bottom plate (74) coupled to the buoyant body, and a plurality of electronic components (68, 72, 76) coupled to the bottom plate.
Per claims 7, 8, 10, 11, 12 and 13, see Figs. 9 and 10.

Claim(s) 1, 6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PCT Application to Brizard (‘309).

Per claim 6, see paragraph 0051.
Per claim 8 and 10-14, see Figs. 3 and 4.

Claim(s) 1, 5-7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Valsvik et al (‘098).
Per claim 1, Valsvik et al discloses ocean bottom seismic node (100) for recording seismic signals on the ocean bottom.  The node includes a buoyant body (Fig. 4B) that includes a cathedral inner structure, a bottom plate (201) coupled to the buoyant body, and a plurality of electronic components (paragraph 0037) coupled to the bottom plate.
Per claims 5, 6 and 9, see paragraph 0038.
Per claim 7, it is implicit that the bottom plate is sealing coupled to the edges of the buoyant body.
Per claims 11 and 12, see paragraphs 0064-0071 and Fig. 8.
Per claim 13, see paragraph 0039.
Per claim 14, see propulsion system (23a, 231b).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over either Swanson (‘901) or Brizard (‘309) in view of the PG-Publication to Brizard (‘768).
 	Per claims 5 and 9, Brizard suggests (see paragraph 0050) materials that may be used for the body and bottom plate such that it would have been obvious to one of ordinary skill in the art to have further modified either Brizard (‘309) or Swanson by configuring the buoyant body of a hard-plastic and the bottom plate of a metal.

Allowable Subject Matter
8.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 15-18 are allowed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl